                                  Case 1:20-cr-00353-CM Document 31 Filed 09/01/21 Page 1 of 1
                                  Case 1:20-cr-00353-CM Document 30 Filed 09/01/21 Page 1 of 1

Federal Defenders                                                       52 Duane Street-10th Floor, N w York, NY 10007
                                                                                                                            Southern District

OF NEW YORK, INC.                                                                 Tel: (212) 417-8700 ax: (212) 571-0392


                                                                                                                       So them [)istrict of N.:w York
/)and I: Pa11011                                                                                                            Je1111ifer I.. Br11w11
Ex<?rntiw Drr<?ccor                                                                                                         AtwnieJ-in -Charge
11Jtd. l11or11<'1·-I11-( ·1,1e{




                                                                          September 1, 2021                           ,,
                                                                                                                  \\r-
                                                                                                                   \i'\
              ByECF

              Honorable Colleen McMahon
                                                                                                 q
                                                                                                         ll  l   t--l


              United States District Court                           ~ii--            ~~v'               t       w\ { <n--46 lvk..                      ..

                                                                         ~- H,1.1ur1t.,.{l ~ l('"z. .r~ s ~"-                              Wrotv
              Southern District of New York
              500 Pearl Street
              New York, NY 10007                                         ( c_,c,u '--- A:+4-£-t~ v=-)'('+ C,o~r.;.,rc~
                            Re:      United States v. William Murrell
                                                                           t ,...f)+ l u\
                                                                           :> ~,
                                                                                                 l /7 /\
                                                                                                    l--v
                                                                                                                 2-l   I   ,4--"+ ~: 30fri, i\f-
                                     20 Cr. 35 3 (CM)                       t.> i\ .{_v-t<i                                .,;-vz .(c,v--¼kf-t{ lti'.
              Dear Judge McMahon:
                                                                                 '
                                                                              l.U \   t\
                                                                                     t_
                                                                                             I
                                                                                             \'.l lk..   f u-c ~ · c:z_xf-fl✓
                                                                                                                   7
                                                                                                                       .[ ~)_ fJ(fzfJ..W-t_<t_
                                                                                                                    >v L             O d ,
                                                                                                                              ~ 5 1: ~ dK.. ~                0
                                                                                 ~         f'(S'i,uv--t<:..-                    ,...\                        r
                     I write to inform the Court that the attorney-client relationship be ween Mr. f'{vclcr b((l I t-
              Murrell and myself has broken down, and I believe that a conflict of in!erest now ¼l,.                                                    &w +
              exists that prevents me and the Federal Defenders from representing M . Murrell.         ,
              Mr. Murrell is entitled under the Sixth Amendment to effective and u · conflicted -t'l ..vc;lt, {4~
              representation. Accordingly, I hereby request that the Court appoint subs itute CJA M{)irq-Jr 1                                                Jz
              counsel for Mr. Murrell and relieve the Federal Defenders.                >              \' I


                                                                   Respectfully submitted,



                                                                   Tamara L. Giwa
                                                                   Counsel for William Murrel
                                                                   Federal Defenders of New ork
                                                                   (917) 890-9729 ·


               Cc:           AUSA Micah Fergenson (via ECF)
